     Case 3:18-cv-02278-BAS-BLM Document 110 Filed 07/22/20 PageID.816 Page 1 of 4



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                 SOUTHERN DISTRICT OF CALIFORNIA

10
                                                             Case No.: 18CV2278-BAS (BLM)
11    CLIFFORD ALLAN VENSON,

12                                          Plaintiff,       ORDER DENYING MOTION FOR
                                                             REFERRAL TO THE FEDERAL PRO
13    v.                                                     BONO PROJECT
14    SERGEANT Q. JACKSON, et al.,
                                                             [ECF NO. 109]
15                                      Defendants.
16

17

18

19           On July 15, 2020, Plaintiff submitted an Ex Parte Motion for Referral of Case to Federal

20    Pro Bono Project that was received by the Court on July 20, 2020 and accepted on discrepancy

21    on July 22, 2020. See ECF Nos. 108-109. Plaintiff requests that the Court refer his case to the

22    Federal Pro Bono Project in an “attempt to locate volunteer counsel to try this case.” Id. at 3.

23    Plaintiff argues that exceptional circumstances exist due to the Covid-19 pandemic and that on

24    January 23, 2013, he was granted the appointment of counsel and referred to the Federal Pro

25    Bono Project in another matter pending in the Northern District of California. Id.; see also

26    Exhibit 1.

27    A.     Referral to Federal Pro Bono Project

28           “The Federal Pro Bono Project (the "Project") is a joint effort of the Justice & Diversity

                                                         1
                                                                                     18cv2278-BAS (BLM)
     Case 3:18-cv-02278-BAS-BLM Document 110 Filed 07/22/20 PageID.817 Page 2 of 4



1     Center of The Bar Association of San Francisco and the United States District Court for the

2     Northern District of California.” https://www.probono.net/sf/Federalcivil/. “The Federal Pro

3     Bono Project assists litigants who do not have legal representation in the Northern District of

4     California.”   https://www.sfbar.org/jdc/jdc-legal-services-programs/federal-pro-bono-project/.

5     The Project provides “information and advice at the Legal Help Centers located in the San

6     Francisco and Oakland district courthouses” and “also arranges pro bono legal representation

7     for litigants without legal representation and who have cases in the Northern District of

8     California.” Id. “To be referred for placement with a pro bono attorney, the court must issue

9     an order asking the project to identify counsel.” Id.

10           Because the instant matter is being litigated in the Southern District of California and not

11    the Northern District, Plaintiff is not eligible for referral to the Federal Pro Bono Project.

12    Accordingly, Plaintiff's motion for an order referring Plaintiff to the Federal Pro Bono Project is

13    DENIED WITH PREJUDICE.

14    B.     Appointment of Counsel

15           In the event that Plaintiff alternatively seeks an order appointing counsel, the Court

16    reminds Plaintiff that the Constitution provides no right to appointment of counsel in a civil case

17    unless an indigent litigant may lose his physical liberty if he loses the litigation. Lassiter v. Dep’t

18    of Soc. Servs., 452 U.S. 18, 25 (1981). However, under 28 U.S.C. § 1915(e)(1), courts are

19    granted discretion to appoint counsel for indigent persons under “exceptional circumstances.”

20    Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). A finding of exceptional

21    circumstances demands at least “an evaluation of the likelihood of the plaintiff’s success on the

22    merits and an evaluation of the plaintiff’s ability to articulate his claims ‘in light of the complexity

23    of the legal issues involved.’” Id. (quoting Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.

24    1986)).

25           Thus far, Plaintiff has drafted and submitted pleadings and motions without the assistance

26    of counsel. See Docket. In addition to the instant motion, he has submitted a complaint (ECF

27    No. 1), a motion to proceed in forma pauperis (ECF No. 2), a prisoner trust fund account

28    statement (ECF No. 3), multiple notices of change of address (ECF Nos. 6, 24, 32, 39, 66), a

                                                         2
                                                                                          18cv2278-BAS (BLM)
     Case 3:18-cv-02278-BAS-BLM Document 110 Filed 07/22/20 PageID.818 Page 3 of 4



1     motion to appoint counsel (ECF No. 10), a motion for referral to the Federal pro bono Program

2     (ECF No. 13), an opposition to Defendants motion to dismiss (ECF No. 21), a letter requesting

3     that the Court review a perceived error on the briefing schedule (ECF No. 23), a second

4     opposition to Defendants’ motion to dismiss (ECF No. 25), a third opposition to Defendants’

5     motion to dismiss (ECF No. 27), a first amended complaint (ECF No. 35), an opposition to

6     Defendants’ motion to dismiss the first amended complaint (ECF No. 42), a declaration in support

7     of the opposition (ECF No. 43), a second opposition to Defendants’ motion to dismiss the first

8     amended complaint (ECF No. 47), a motion to continue deadlines by thirty days (ECF No. 58),

9     a second amended complaint (ECF No. 60), multiple motions to strike affirmative defenses (ECF

10    Nos. 68, 71, 87), motions for expert witness (ECF No. 73, 75, 78), a motion for judicial notice

11    (ECF No. 80), and an opposition to Defendants’ motion for summary judgment (ECF No. 107).

12    From the Court’s review of these documents, it is clear that Plaintiff is able to articulate the

13    claims of his case without legal assistance. Under such circumstances, a district court does not

14    abuse its discretion in denying a state prisoner’s request for appointment of counsel as it is

15    simply not warranted by the interests of justice. See LaMere v. Risley, 827 F.2d 622, 626 (9th

16    Cir. 1987) (affirming district court’s denial of request for appointment of counsel where pleadings

17    demonstrated petitioner had “a good understanding of the issues and the ability to present

18    forcefully and coherently his contentions”). Further, Plaintiff has not demonstrated a likelihood

19    of success on the merits such that his case should be classified as an “exceptional

20    circumstance[].” Agyeman, 390 F.3d at 1103; see also Wilborn, 789 F.2d at 1331.

21           Plaintiff argues that exceptional circumstances exist due to COVID-19 and that he was

22    forced to submit his opposition to Defendants’ motion for summary judgment without accessing

23    the law library due to COVID-19 protocols. ECF No. 109 at 2-3. However, Plaintiff does not

24    address whether legal materials were made available to him in other ways and does not provide

25    any details as to how the COVID-19 pandemic has created an exceptional circumstance in this

26    case. Id.   Accordingly, the Court does not find that the COVID-19 pandemic has created

27    exceptional circumstances such that the appointment of counsel is warranted in this case. See

28    Pitts v. Washington, 2020 WL 2850564, at *1 (W.D. Wash. June 2, 2020) (denying plaintiff’s

                                                      3
                                                                                      18cv2278-BAS (BLM)
     Case 3:18-cv-02278-BAS-BLM Document 110 Filed 07/22/20 PageID.819 Page 4 of 4



1     request for the appointment of counsel and concluding that plaintiff’s bare assertion that he was

2     “unable to access the law library because of social distancing” and the COVID-19 pandemic did

3     not constitute exceptional circumstances); see also Faultry v. Saechao, 2020 WL 2561596, at *2

4     (E.D. Cal. May 20, 2020) (“The impacts of the COVID-19 health crisis on prison operations are

5     also common to all prisoners.”).

6           Because Plaintiff has not alleged the requisite “exceptional circumstances,” the Court

7     DENIES without prejudice Plaintiff’s request for appointment of counsel.

8           IT IS SO ORDERED.

9     Dated: 7/22/2020

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     4
                                                                                     18cv2278-BAS (BLM)
